DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 01/24/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	As per clams 1, the phrase “ the response message” there is not any antecedent basis for this limitation,  and 
 	Regarding claim 1, the phrase "such that " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2/6/11/12/16/21  contains the trademark/trade name 802.11 APS.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe 0057  framing format (802.11 Action frames) , what kind of action frames ? what is the action? and, accordingly, the identification/description is indefinite.

 	As per claims 3-11, those claims are rejected based on the same rational set forth the claim 1. 
 	As per claims 13-21, those claims are rejected based on the same rational set forth the claim 12.







 					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 13 and 17 of U.S. Patent No. 10,673,630 in view of Uh et al US 2006/0112269. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7, 13 and 17 of U.S. Patent No. 10,673,630 include all the limitations of claims 2, 12 and 16 of the instant application 16/890644. 

Patent 10,673,630 does not explicitly disclose receiving a first request to register to the wireless network from the first wireless AP, the request including the password of the wireless network; and registering the first wireless AP into the wireless network upon receiving the first request. However, Uh discloses receiving a first request to register to the wireless network from the first wireless AP, the request including the password of the wireless network (Fig.7, par 0068  When a station gets access to a home network area, and acquires and registers an ID and a password from the AP, i.e. first wireless AP,  to the management web server, or the service manager, i.e. the wireless network,  par 0077 the station 10 transmits an associate-request, i.e. first request, message to the AP 20 in order to make a request for association (S71), and the AP 20 transmits an associate response message to the station 10 (S72). Then, in the case of using the 802.1x standard and then registers, i.e. requesting, its ID and password, or credential information, with the web server 24 located in the AP 20. The ID and password of the station 10 are endowed by the service manager.); and registering the first wireless AP into the wireless network upon receiving -2- 6403177.1the first request (par 0079 the station 10 obtains access to the AP 20 and registers, i.e. registering, the ID and password (S74), the AP 20 allocates the authentication level that is predetermined by the service manager to the corresponding station 10).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  receiving … and encrypting.. and broadcasting…. Of Uh, based on the teaching of registering  the password from the access point to the web server of Uh, because doing so would provide the station transmits an associate-request message to the AP in order to make a request for association, and the AP transmits an associate response message to the station.

Instant application # 16/890644
 Patent # 10,673,630
2. A method implemented by a gateway for facilitating a secure configuration of one or more new 802.11 access points (APs) in a wireless network of the gateway, the method comprising: receiving, wirelessly, first wireless AP information including a first public key, of a first public-private key pair associated with a first wireless AP of the one or more new 802.11 APs, from a STA that is registered with the wireless network, wherein the first public key is a computer readable image associated with the first wireless AP, wherein the first wireless AP is previously unassociated with the wireless network; encrypting credentials for the wireless network using the first public key into a first ciphertext, the credentials including a SSID and a password of the wireless network; broadcasting, wirelessly, the first ciphertext to the first wireless AP such that the first wireless AP can decrypt the first ciphertext using a first private key of the first public-private key pair; receiving a first request to register to the wireless network from the first wireless AP, the request including the password of the wireless network; and registering the first wireless AP into the wireless network upon receiving the first request. 



12. A gateway (GW) for facilitating the automated configuration of one or more new 802.11 access points (APs) in a wireless network of the GW, the GW comprising: a processor operatively connected to a memory, the processor configured to execute instructions stored in the memory; and a communications interface connected to the processor, the communications interface and the processor configured to: receive, wirelessly, first wireless AP information including a first public key, of a first public-private key pair associated with a first wireless AP of the one or more new 802.11 APs, from a STA that is registered with the wireless network, wherein the first public key is a computer readable image associated with the first wireless AP, wherein the first wireless AP is previously unassociated with the wireless network; encrypt credentials for the wireless network using the first public key into a first ciphertext, the credentials including a SSID and a password of the wireless network; broadcast, wirelessly, the first ciphertext to the first wireless AP such that the first wireless AP can decrypt the first ciphertext using a first private key of the first public-private key pair; receive a first request to register to the wireless network from the first wireless AP, the request including the password of the wireless network; and register the first wireless AP into the wireless network upon receiving the first request.

16. The GW of claim 12, wherein the first ciphertext is sent using a Generic Advertising Service (GAS) Request/Response and sent in a Public Action Frame of IEEE 802.11u. 


7. A method for facilitating an automated secure configuration of one or more new 802.11 access points (APs) to a network carried out by a cloud server, the method comprising: receiving a message associated with a customer account regarding the one or more new 802.11 APs; associating a first wireless AP, of the one or more new 802.11 APs, that is previously unassociated with the network with the customer account based on the message; retrieving a first public key of a first public-private key pair associated with the first wireless AP; sending the first public key to a gateway (GW) associated with the customer account; and instructing the GW to encrypt network credentials including an SSID and a password of the GW based on the first public key into a first ciphertext and to wirelessly broadcast the first ciphertext to securely associate the first wireless AP that has a first private key of the first public-private key pair to the network.










13. A gateway (GW) for facilitating the automated configuration of one or more new 802.11 access points (APs) in a network of the GW, the GW comprising: a processor connected to a memory, the processor configured to execute instructions stored in the memory; and a communications interface connected to the processor, the communications interface and the processor configured to receive a first public key of a first public-private key pair associated with a first wireless AP, of the one or more new 802.11 APs, that is previously unassociated with the network from a cloud server, receive instructions from the cloud server to encrypt network credentials including a SSID and a password of the GW using the first public key into a first ciphertext, wirelessly broadcast the first ciphertext for securely associating the first wireless AP that has a first private key of the first public-private key pair to the network, and register the first wireless AP into the network of the GW upon receipt of a request from the first AP.









17. The GW of claim 13, wherein the first ciphertext is sent using a Generic Advertising Service (GAS) Request/Response and sent in a Public Action Frame of 802.11u.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Wang US 2019/0182663 in view of Hlasny US 2005/0251549 in view of Pang et al US 2017/0099137.

As per claim 2, Wang discloses a method implemented by a gateway for facilitating a secure configuration of one or more new 802.11 access points (APs) in a wireless network of the gateway, the method comprising: 
 	receiving, wirelessly at a common gateway interface (CGI) of the gateway via a http post request message, first wireless AP information including a first public key, of a first public-private key pair associated with a first wireless AP, wherein the first wireless AP is previously unassociated with the wireless network ( 0040] sending a second message to the device B after receiving the first message sent by the device C, where the second message, i.e. first wireless AP information,  carries an SSID and a password of the router A, and the second message is used to instruct the device B to use the SSID and the password of the router A to connect to the router A, so as to join the WiFi network.
 [0042] 12. The router according to 11, where the processor is further configured to control the transceiver, i.e. gateway, to obtain, i.e. receiving, a public key of the device B before sending the second message, where the password carried in the second message is encrypted by using the public key of the device B.);
encrypting credentials for the wireless network using the first public key into a first ciphertext, the credentials including a SSID and a password of the wireless network (0041 The router according to 10, where the password carried in the second message is encrypted, i.e. first ciphertext and [ 0070] Step 2: After receiving the first message sent by the mobile phone C, the primary router A obtains the SSID of the to-be-added device B, and sends a second message to the SSID (the second message needs to include an SSID and a password of the router A, and at least the password needs to be encrypted) to instruct B to connect to it (the primary router A)  and [0078] 3. The primary router A uses the public key of B obtained in step 2 to encrypt the SSID and the password of the primary router A (at least the SSID needs to be encrypted), and sends encrypted data to the to-be-added device B by using a data frame );
 broadcasting, wirelessly, a beacon or probe message to the first wireless AP (0044] sending, by the transceiver, a probe request frame to the device B, to request to obtain the public key of the device B, and receiving, by the transceiver, a probe response frame returned by the device B after the device B receives the probe request frame, where the probe response frame carries the public key of the device B), wherein the first ciphertext is included in an Application Extension attribute of that the first wireless AP can decrypt the first ciphertext using a first private key of the first public-private key pair ([0079] 4. The to-be-added device B uses its private key to decrypt the encrypted data, to obtain the SSID and the password of the primary router A, and uses the SSID and the password of the primary router A to connect to the primary router A, so as to join the WiFi network constituted by the mobile phone C and the primary router A ); 
 	receiving a first request to register to the wireless network from the first wireless AP, the request including the password of the wireless network ( par 0084  he user mobile phone only needs to send a networking request , i.e. first request , to the connected router (requesting to add the device B to the WiFi network established by the user mobile phone and the router), ); and
 	 registering the first wireless AP into the wireless network upon receiving the first request ( 0071] Step 3: The device B connects to the primary router A after receiving the SSID and the password of the primary router A, so that device addition is completed and the device B is successfully added to the WiFi network constituted by the mobile phone C and the primary router A. and par 0084 During the networking, the user mobile phone only needs to send a networking request to the connected router (requesting to add the device B to the WiFi network established by the user mobile phone and the router), and the router proactively sends, to the to-be-added , registering the first wireless AP, device B, information required for establishing a connection, so as to connect the to-be-added device B to the router. This improves networking efficiency and reliability).

 	Wang fails to disclose a wireless AP of the one or more new 802.11APs from a STA that is registered with the wireless network; registering the first wireless AP into the wireless network; a probe message with the WIFI simple configuration (WSC) information element of the response message. 

  	  However, Hlasny discloses a wireless AP of the one or more new 802.11APs from a STA that is registered with the wireless network(0028 the monitor 102 is an access point (AP) that polls station (STA) devices 400 and 402 registered with the AP 102 in an IEEE 802.11 wireless local area network (WLAN) 106. The AP 102 maintains a list 112 of STA devices sending acknowledgements in response to the polling.); registering the first wireless AP into the wireless network (par 0041  the access point (AP) creates a list of stations to be polled, in response to stations registering with the AP and requesting to be polled  and 0070 an access point (AP) polls station (STA) devices registered with the AP in an IEEE 802.11 wireless local area network (WLAN), and maintains a list of STA devices sending acknowledgements in response to the polling); 

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding the wireless app to the network based on the SSID and password of Wang, based on the teaching of registering the AP of Hlasny, because doing so would provide monitoring the device to register in the network (par 0028).

 	The combination fails to disclose a probe message with the WIFI simple configuration (WSC) information element of the response message. 

 	However, Pang discloses a probe message with the WIFI simple configuration (WSC) information element of the response message ([0203]  Active discovery process: After obtaining information of the second device in the out-of-band manner, the first device sends a probe message probe request to the second device, where the probe request carries WiFi simple configuration information elements (WSC IE); the second device returns a probe response message probe response after receiving the message, where the probe response carries a WSC IE. The Probe request may carry a connection manner to be used by the device, and the probe response returns the configured connection manner). 
	
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding the wireless app to the network based on the SSID and password of Wang, based on the teaching of registering the AP of Hlasny, based on the teaching of applying WSC IE configuration of message in the WIFI of Pang, because doing so would provide configuration and establish a secure network connection ( par 0006).


 	As per claim 8,  Wang in view of Hlasny in view of Pang discloses the method of claim 2, Pang disclose  wherein the first wireless AP information further includes a MAC address and serial number of the first wireless AP ( par 0178 an address identifier MAC address of the second device, a type of the device (an AP, a sensor, an ordinary device, or the like), a role of the device (a registrar, an enrollee, a group owner, a client, or the like), and other device information, even including information such as a channel number used to accelerate a process of mutual discovery of devices and a random value used for freshness of a message or used to generate a type of information. The first device and the second device may determine, according to the type information of the device and the role information of the device, whether to generate a credential and send the credential to a peer device, or wait for receiving a credential sent by a peer device).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding the wireless app to the network based on the SSID and password of Wang, based on the teaching of registering the AP of Hlasny, based on the teaching of applying WSC IE configuration of message in the WIFI of Pang, because doing so would provide configuration and establish a secure network connection ( par 0006).

	As per claim 12, Wang discloses a gateway (GW) for facilitating the automated configuration of one or more new 802.11 access points (APs) in a wireless network of the GW, the GW comprising: 
 	a processor operatively connected to a memory, the processor configured to execute instructions stored in the memory ( 0035, the processor is configured to invoke the instruction stored in the memory to control the transceiver to perform); and a communications interface connected to the processor, the communications interface and the processor configured to (0035  the processor is configured to invoke the instruction stored in the memory to control the transceiver to perform): configured to execute instructions stored in the memory; and a communications interface connected to the processor, the communications interface and the processor configured to ( 0036] 10. A router, where the router is a router A, and the router A includes a memory, a processor, and a transceiver, where the memory is configured to store an instruction; and the processor is configured to invoke the instruction stored in the memory to control the transceiver to perform): 
 	receiving, wirelessly at a common gateway interface (CGI) of the gateway via a http post request message, first wireless AP information including a first public key, of a first public-private key pair associated with a first wireless AP, wherein the first wireless AP is previously unassociated with the wireless network ( 0040] sending a second message to the device B after receiving the first message sent by the device C, where the second message, i.e. first wireless AP information,  carries an SSID and a password of the router A, and the second message is used to instruct the device B to use the SSID and the password of the router A to connect to the router A, so as to join the WiFi network.  [0042] 12. The router according to 11, where the processor is further configured to control the transceiver, i.e. gateway, to obtain, i.e. receiving, a public key of the device B before sending the second message, where the password carried in the second message is encrypted by using the public key of the device B.);
encrypting credentials for the wireless network using the first public key into a first ciphertext, the credentials including a SSID and a password of the wireless network (0041 The router according to 10, where the password carried in the second message is encrypted, i.e. first ciphertext and [ 0070] Step 2: After receiving the first message sent by the mobile phone C, the primary router A obtains the SSID of the to-be-added device B, and sends a second message to the SSID (the second message needs to include an SSID and a password of the router A, and at least the password needs to be encrypted) to instruct B to connect to it (the primary router A)  and [0078] 3. The primary router A uses the public key of B obtained in step 2 to encrypt the SSID and the password of the primary router A (at least the SSID needs to be encrypted), and sends encrypted data to the to-be-added device B by using a data frame );
 broadcasting, wirelessly, a beacon or probe message to the first wireless AP (0044] sending, by the transceiver, a probe request frame to the device B, to request to obtain the public key of the device B, and receiving, by the transceiver, a probe response frame returned by the device B after the device B receives the probe request frame, where the probe response frame carries the public key of the device B), wherein the first ciphertext is included in an Application Extension attribute of that the first wireless AP can decrypt the first ciphertext using a first private key of the first public-private key pair ([0079] 4. The to-be-added device B uses its private key to decrypt the encrypted data, to obtain the SSID and the password of the primary router A, and uses the SSID and the password of the primary router A to connect to the primary router A, so as to join the WiFi network constituted by the mobile phone C and the primary router A ); 
 	receiving a first request to register to the wireless network from the first wireless AP, the request including the password of the wireless network ( par 0084  he user mobile phone only needs to send a networking request , i.e. first request , to the connected router (requesting to add the device B to the WiFi network established by the user mobile phone and the router), ); and
 	 registering the first wireless AP into the wireless network upon receiving the first request ( 0071] Step 3: The device B connects to the primary router A after receiving the SSID and the password of the primary router A, so that device addition is completed and the device B is successfully added to the WiFi network constituted by the mobile phone C and the primary router A. and par 0084 During the networking, the user mobile phone only needs to send a networking request to the connected router (requesting to add the device B to the WiFi network established by the user mobile phone and the router), and the router proactively sends, to the to-be-added , registering the first wireless AP, device B, information required for establishing a connection, so as to connect the to-be-added device B to the router. This improves networking efficiency and reliability).

 	Wang fails to disclose a wireless AP of the one or more new 802.11APs from a STA that is registered with the wireless network; registering the first wireless AP into the wireless network; a probe message with the WIFI simple configuration (WSC) information element of the response message. 

  	  However, Hlasny discloses a wireless AP of the one or more new 802.11APs from a STA that is registered with the wireless network(0028 the monitor 102 is an access point (AP) that polls station (STA) devices 400 and 402 registered with the AP 102 in an IEEE 802.11 wireless local area network (WLAN) 106. The AP 102 maintains a list 112 of STA devices sending acknowledgements in response to the polling.); registering the first wireless AP into the wireless network (par 0041  the access point (AP) creates a list of stations to be polled, in response to stations registering with the AP and requesting to be polled  and 0070 an access point (AP) polls station (STA) devices registered with the AP in an IEEE 802.11 wireless local area network (WLAN), and maintains a list of STA devices sending acknowledgements in response to the polling); 

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding the wireless app to the network based on the SSID and password of Wang, based on the teaching of registering the AP of Hlasny, because doing so would provide monitoring the device to register in the network (par 0028).

 	The combination fails to disclose a probe message with the WIFI simple configuration (WSC) information element of the response message. 

 	However, Pang discloses a probe message with the WIFI simple configuration (WSC) information element of the response message ([0203]  Active discovery process: After obtaining information of the second device in the out-of-band manner, the first device sends a probe message probe request to the second device, where the probe request carries WiFi simple configuration information elements (WSC IE); the second device returns a probe response message probe response after receiving the message, where the probe response carries a WSC IE. The Probe request may carry a connection manner to be used by the device, and the probe response returns the configured connection manner). 
	
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding the wireless app to the network based on the SSID and password of Wang, based on the teaching of registering the AP of Hlasny, based on the teaching of applying WSC IE configuration of message in the WIFI of Pang, because doing so would provide configuration and establish a secure network connection ( par 0006). 



 	As per claim 18, Wang in view of Hlasny in view of Pang disclose the GW of claim 12, Pang disclose  wherein the first wireless AP information further includes a MAC address and serial number of the first wireless AP( par 0178 an address identifier MAC address of the second device, a type of the device (an AP, a sensor, an ordinary device, or the like), a role of the device (a registrar, an enrollee, a group owner, a client, or the like), and other device information, even including information such as a channel number used to accelerate a process of mutual discovery of devices and a random value used for freshness of a message or used to generate a type of information. The first device and the second device may determine, according to the type information of the device and the role information of the device, whether to generate a credential and send the credential to a peer device, or wait for receiving a credential sent by a peer device).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding the wireless app to the network based on the SSID and password of Wang, based on the teaching of registering the AP of Hlasny, based on the teaching of applying WSC IE configuration of message in the WIFI of Pang, because doing so would provide configuration and establish a secure network connection ( par 0006).

 	

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2019/0182663 in view of Hlasny US 2005/0251549 in view of Pang et al US 2017/0099137 in view of Walters et al US 2013/0254855.

	As per claim 3, Wang in view of Hlasny in view of Pang discloses the method of claim 2, the combination fails to disclose wherein application extension attribute includes a 16-byte UUID that indicates what follows is a ciphertext of the credentials for the wireless network.
 	However, Walters discloses wherein application extension attribute includes a 16-byte UUID that indicates what follows is a ciphertext of the credentials for the wireless network ( par 0235 [0235] The credential UUIDs (Universally Unique Identification) for the current application are sent to the remote server 11, to retrieve the usernames for the credential references held in the extension 7 configuration (STEP 860). A serialised map of UUID to encrypted usernames is returned from the remote server 11 (STEP 870). The usernames are decrypted by the extension 7 (STEP 880); and the available usernames are rendered into the application page's DOM (STEP 890). The application login page is displayed to the user, with a dialog box displaying a choice of the available credentials (STEP 900)).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding the wireless app to the network based on the SSID and password of Wang, based on the teaching of registering the AP of Hlasny, based on the teaching of applying WSC IE configuration of message in the WIFI of Pang, based on the teaching of the credential UUIDs for the application of Walters, because doing so would provide configuration for a secure network connection ( par 0235).

 	As per claim 13 , Wang in view of Hlasny in view of Pang discloses the GW of claim 12, the combination fails to disclose wherein application extension attribute includes a 16-byte UUID that indicates what follows is a ciphertext of the credentials for the wireless network.
 	However, Walters discloses wherein application extension attribute includes a 16-byte UUID that indicates what follows is a ciphertext of the credentials for the wireless network ( par 0235 [0235] The credential UUIDs (Universally Unique Identification) for the current application are sent to the remote server 11, to retrieve the usernames for the credential references held in the extension 7 configuration (STEP 860). A serialised map of UUID to encrypted usernames is returned from the remote server 11 (STEP 870). The usernames are decrypted by the extension 7 (STEP 880); and the available usernames are rendered into the application page's DOM (STEP 890). The application login page is displayed to the user, with a dialog box displaying a choice of the available credentials (STEP 900)).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding the wireless app to the network based on the SSID and password of Wang, based on the teaching of registering the AP of Hlasny, based on the teaching of applying WSC IE configuration of message in the WIFI of Pang, based on the teaching of the credential UUIDs for the application of Walters, because doing so would provide configuration for a secure network connection ( par 0235).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Wang US 2019/0182663 in view of Hlasny US 2005/0251549 in view of Pang et al US 2017/0099137 in view of Hart et al US 2017/0170952.

 	As per claim 7, Wang in view of Hlasny in view of Pang discloses the method of claim 2, the combination does not explicitly discloses wherein the first ciphertext is encoded in a binary type identifier, length, and value(TLV) format. 
 	However, Hart discloses wherein the first ciphertext is encoded in a binary type identifier, length, and value(TLV) format (par 0020 The encryption system 100 may use VFPE to encrypt the Base64 binary data in place, thus resulting in Base64 ciphertext having the same length and format as the Base64 binary data on which it is based. In some embodiments, the Base64 ciphertext would then be indistinguishable from standard Base64 plaintext that has not been encrypted. In other words, although the Base64 ciphertext may differ from the Base64 binary data of which it is an encrypted version, the Base64 ciphertext may appear to be encoded in Base64 and may thus pass any validators searching for data encoded in Base64 format). 

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding the wireless app to the network based on the SSID and password of Wang, based on the teaching of registering the AP of Hlasny, based on the teaching of applying WSC IE configuration of message in the WIFI of Pang, based on the teaching of format of cipertext of Hart, because doing so would provide a secure communication by encrypting text in the base64 binary data format(par 0020).

 	As per claim 17, Wang in view of Hlasny in view of Pang discloses the GW of claim 12, the combination does not explicitly discloses wherein the first ciphertext is encoded in a binary type identifier, length, and value(TLV) format. 
 	However, Hart discloses wherein the first ciphertext is encoded in a binary type identifier, length, and value(TLV) format (par 0020 The encryption system 100 may use VFPE to encrypt the Base64 binary data in place, thus resulting in Base64 ciphertext having the same length and format as the Base64 binary data on which it is based. In some embodiments, the Base64 ciphertext would then be indistinguishable from standard Base64 plaintext that has not been encrypted. In other words, although the Base64 ciphertext may differ from the Base64 binary data of which it is an encrypted version, the Base64 ciphertext may appear to be encoded in Base64 and may thus pass any validators searching for data encoded in Base64 format). 

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding the wireless app to the network based on the SSID and password of Wang, based on the teaching of registering the AP of Hlasny, based on the teaching of applying WSC IE configuration of message in the WIFI of Pang, based on the teaching of format of cipertext of Hart, because doing so would provide a secure communication by encrypting text in the base64 binary data format(par 0020).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2019/0182663 in view of Hlasny US 2005/0251549 in view of Pang et al US 2017/0099137 in view of Kaskoun et al US 2015/0150505.

 	As per claim 4, Wang in view of Hlasny in view of Pang disclose the method of claim 2, the combination fails to disclose wherein the first wireless AP registers as a range extender. 
 	However, Kaskoun disclose wherein the first wireless AP registers as a range extender (par 0030 [0030] The term " access point" as used herein refers to any of network wireless access points, wireless routers, wireless access point repeaters, wireless access point range extenders, bridges, combinations of these device or other devices, which may provide access for a client device to a network operating according to a wireless protocol, such as a WiFi protocol (e.g. under various versions of the 802.11 protocol) or other protocol.). 

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding the wireless app to the network based on the SSID and password of Wang, based on the teaching of registering the AP of Hlasny, based on the teaching of applying WSC IE configuration of message in the WIFI of Pang, based on the teaching of access point that includes range extenders of Kaskoun, because doing so would provide extended coverage for the user(par 0030).


 	As per claim 14, Wang in view of Hlasny in view of Pang disclose the GW of claim 12, the combination fails to disclose wherein the first wireless AP registers as a range extender. 
 	However, Kaskoun disclose wherein the first wireless AP registers as a range extender (par 0030 [0030] The term " access point" as used herein refers to any of network wireless access points, wireless routers, wireless access point repeaters, wireless access point range extenders, bridges, combinations of these device or other devices, which may provide access for a client device to a network operating according to a wireless protocol, such as a WiFi protocol (e.g. under various versions of the 802.11 protocol) or other protocol.). 

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding the wireless app to the network based on the SSID and password of Wang, based on the teaching of registering the AP of Hlasny, based on the teaching of applying WSC IE configuration of message in the WIFI of Pang, based on the teaching of access point that includes range extenders of Kaskoun, because doing so would provide extended coverage for the user(par 0030).
 

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2019/0182663 in view of Hlasny US 2005/0251549 in view of Pang et al US 2017/0099137 in view of Stephenson US 2018/0063714.

 	As per claim 5, Wang in view of Hlasny in view of Pang disclose the method of claim 2,  the combination fails to disclose wherein the wireless network is a mesh wireless network and the first wireless AP registers as a mesh AP.  
 	However Stephenson discloses wherein the wireless network is a mesh wireless network and the first wireless AP registers as a mesh AP ([0075] As shown in FIG. 4, an island access point 312 in factory reset condition performs network discovery (e.g., scans) to find other access points (e.g., as advertised by information elements included in IEEE 802.11 beacon frames) in a mesh network 112,).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding the wireless app to the network based on the SSID and password of Wang, based on the teaching of registering the AP of Hlasny, based on the teaching of applying WSC IE configuration of message in the WIFI of Pang, based on the teaching of mesh network of access point of Stephenson, because doing so would provide extended service for the user(par 0075).


 	As per claim 6, Wang in view of Hlasny in view of Pang disclose the method of claim 2, the combination fails to disclose wherein the first ciphertext is sent using a Generic Advertising Service (GAS) Request/Response and sent in a Public Action Frame of IEEE 802.11u.  
 	However, Stephenson discloses wherein the first ciphertext is sent using a Generic Advertising Service (GAS) Request/Response and sent in a Public Action Frame of IEEE 802.11u.(par 0075  Access point 312 may request the manufacturer certificate that includes the public encryption key (in a public-encryption-key/private-encryption-key pair) from root access point 310 using an IEEE 802.11u generic advertising service. Moreover, access point 312 may generate a nonce (such as a random or pseudorandom number) for later user by registrar device 120, and then may optionally encrypt the nonce and its own manufacturer certificate with the public encryption key of root access point 310. The resulting data structure may be sent to root access point 310 using the IEEE 802.11u generic advertising service.).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding the wireless app to the network based on the SSID and password of Wang, based on the teaching of registering the AP of Hlasny, based on the teaching of applying WSC IE configuration of message in the WIFI of Pang, based on the teaching of mesh network of access point of Stephenson, because doing so would provide extended service for the user(par 0075).


As per claim 15, Wang in view of Hlasny in view of Pang disclose the GW of claim 12,  the combination fails to disclose wherein the wireless network is a mesh wireless network and the first wireless AP registers as a mesh AP.  
 	However Stephenson discloses wherein the wireless network is a mesh wireless network and the first wireless AP registers as a mesh AP ([0075] As shown in FIG. 4, an island access point 312 in factory reset condition performs network discovery (e.g., scans) to find other access points (e.g., as advertised by information elements included in IEEE 802.11 beacon frames) in a mesh network 112,).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding the wireless app to the network based on the SSID and password of Wang, based on the teaching of registering the AP of Hlasny, based on the teaching of applying WSC IE configuration of message in the WIFI of Pang, based on the teaching of mesh network of access point of Stephenson, because doing so would provide extended service for the user(par 0075).
 
 	As per claim 16, Wang in view of Hlasny in view of Pang disclose the GW of claim 12, the combination fails to disclose wherein the first ciphertext is sent using a Generic Advertising Service (GAS) Request/Response and sent in a Public Action Frame of IEEE 802.11u.  
 	However, Stephenson discloses wherein the first ciphertext is sent using a Generic Advertising Service (GAS) Request/Response and sent in a Public Action Frame of IEEE 802.11u.(par 0075  Access point 312 may request the manufacturer certificate that includes the public encryption key (in a public-encryption-key/private-encryption-key pair) from root access point 310 using an IEEE 802.11u generic advertising service. Moreover, access point 312 may generate a nonce (such as a random or pseudorandom number) for later user by registrar device 120, and then may optionally encrypt the nonce and its own manufacturer certificate with the public encryption key of root access point 310. The resulting data structure may be sent to root access point 310 using the IEEE 802.11u generic advertising service.).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding the wireless app to the network based on the SSID and password of Wang, based on the teaching of registering the AP of Hlasny, based on the teaching of applying WSC IE configuration of message in the WIFI of Pang, based on the teaching of mesh network of access point of Stephenson, because doing so would provide extended service for the user(par 0075).

 

Claims 9 -10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2019/0182663 in view of Hlasny US 2005/0251549 in view of Pang et al US 2017/0099137 in view of Koo et al US 2014/0181916.

 	As per claim 9, Wang in view of Hlasny in view of Pang disclose the method of claim 2, the combination does not explicitly discloses further comprising sending the first wireless AP information to a cloud server and receiving an indication of authentication of the first wireless AP, wherein the encrypting, broadcasting, and registering is performed on a condition of receiving the indication of authentication.  

 	However, Koo discloses sending the first wireless AP information to a cloud server and receiving an indication of authentication of the first wireless AP, wherein the encrypting ( par 0026  The controller controls the communicator to transmit SSID information and encryption information of an access point currently used by the electronic device to the personal cloud apparatus), broadcasting, and registering is performed on a condition of receiving the indication of authentication (  par 0017 [0017] The registering may include receiving MAC address information from the personal cloud apparatus, receiving user account information from an authentication server when the user account is logged in to the authentication server, transmitting the user account information and the MAC address information to the registration server, to register the personal cloud apparatus when the personal cloud apparatus is registered to the registration server using the user account information and the MAC address information, receiving from the registration server domain information and peer Identification (ID) information of a network server to which the personal cloud apparatus can connect, and transmitting the received domain information and peer ID information to the personal cloud apparatus and par 0024 For the pairing with the personal cloud apparatus via a WiFi interface, the controller receives SSID information via the communicator, when the SSID of the personal cloud apparatus is broadcast via the personal cloud apparatus, generates encryption information with a Hash algorithm using the SSID information and MAC address information of the personal cloud apparatus, and pairs with the personal cloud apparatus based on the SSID information and the encryption information).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding the wireless app to the network based on the SSID and password of Wang, based on the teaching of registering the AP of Hlasny, based on the teaching of applying WSC IE configuration of message in the WIFI of Pang, based on the teaching of enabling the access point with cloud server of Koo, because doing so would provide pairs with the personal cloud apparatus based on the SSID information and the encryption information(par 0024).

 	As per claim 10, Wang in view of Hlasny in view of Pang disclose the method of claim 2, the combination fails to disclose further comprising sending information regarding the STA to a cloud server and receiving an indication of authentication of the STA, wherein the encrypting, broadcasting, and registering is performed on a condition of receiving the indication of -3- 6403177.1authentication.

  	However, Koo discloses sending information regarding the STA to a cloud server and receiving an indication of authentication of the STA, wherein the encrypting, broadcasting ( ( [0088] At operation S365, the electronic device 100,i.e. STA, transmits a pairing request signal to the selected personal cloud apparatus 200. The electronic device 100 may display an instruction 15 to select a button provided on the personal cloud apparatus 200 as the one illustrated in FIG. 15C, to increase security on the connection between the electronic device 100 and the personal cloud apparatus 200).
), and registering is performed on a condition of receiving the indication of -3- 6403177.1authentication  ( [0094] After that, the electronic device 100 may provide the UI, such as the one illustrated in FIG. 15E, while registering the personal cloud apparatus 200 to the registration server 530 and [0107] To register the personal cloud apparatus 200 to the registration server 530, at operation S455, the personal cloud apparatus 200 sends the information about the personal cloud apparatus 200 (e.g., MAC address, device ID, etc.) to the electronic device 100 and 0138 [0138] The registration server 530 registers the personal cloud apparatus 200 at operation S730. The registration server 530 determines whether the personal cloud apparatus 200 is registered on the registration server 530 based on the MAC address information, the unique information of the personal cloud apparatus 200. When the personal cloud apparatus 200 is not registered, the registration server 530 registers the personal cloud apparatus 200 under the log-in user account).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding the wireless app to the network based on the SSID and password of Wang, based on the teaching of registering the AP of Hlasny, based on the teaching of applying WSC IE configuration of message in the WIFI of Pang, based on the teaching of enabling the access point with cloud server of Koo, because doing so would provide pairs with the personal cloud apparatus based on the SSID information and the encryption information(par 0024).

 	As per claim 19, Wang in view of Hlasny in view of Pang disclose the GW of claim 12, the combination does not explicitly discloses further comprising sending the first wireless AP information to a cloud server and receiving an indication of authentication of the first wireless AP, wherein the encrypting, broadcasting, and registering is performed on a condition of receiving the indication of authentication.  

 	However, Koo discloses sending the first wireless AP information to a cloud server and receiving an indication of authentication of the first wireless AP, wherein the encrypting ( par 0026  The controller controls the communicator to transmit SSID information and encryption information of an access point currently used by the electronic device to the personal cloud apparatus), broadcasting, and registering is performed on a condition of receiving the indication of authentication ( par 0024 For the pairing with the personal cloud apparatus via a WiFi interface, the controller receives SSID information via the communicator, when the SSID of the personal cloud apparatus is broadcast via the personal cloud apparatus, generates encryption information with a Hash algorithm using the SSID information and MAC address information of the personal cloud apparatus, and pairs with the personal cloud apparatus based on the SSID information and the encryption information).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding the wireless app to the network based on the SSID and password of Wang, based on the teaching of registering the AP of Hlasny, based on the teaching of applying WSC IE configuration of message in the WIFI of Pang, based on the teaching of enabling the access point with cloud server of Koo, because doing so would provide pairs with the personal cloud apparatus based on the SSID information and the encryption information(par 0024).


 	As per claim 20, Wang in view of Hlasny in view of Pang disclose the GW of claim 12,  the combination fails to disclose further comprising sending information regarding the STA to a cloud server and receiving an indication of authentication of the STA, wherein the encrypting, broadcasting, and registering is performed on a condition of receiving the indication of -3- 6403177.1authentication.

  	However, Koo discloses sending information regarding the STA to a cloud server and receiving an indication of authentication of the STA, wherein the encrypting, broadcasting ( [0088] At operation S365, the electronic device 100,i.e. STA, transmits a pairing request signal to the selected personal cloud apparatus 200. The electronic device 100 may display an instruction 15 to select a button provided on the personal cloud apparatus 200 as the one illustrated in FIG. 15C, to increase security on the connection between the electronic device 100 and the personal cloud apparatus 200).
), and registering is performed on a condition of receiving the indication of -3- 6403177.1authentication  ( [0094] After that, the electronic device 100 may provide the UI, such as the one illustrated in FIG. 15E, while registering the personal cloud apparatus 200 to the registration server 530 and [0107] To register the personal cloud apparatus 200 to the registration server 530, at operation S455, the personal cloud apparatus 200 sends the information about the personal cloud apparatus 200 (e.g., MAC address, device ID, etc.) to the electronic device 100 and 0138 [0138] The registration server 530 registers the personal cloud apparatus 200 at operation S730. The registration server 530 determines whether the personal cloud apparatus 200 is registered on the registration server 530 based on the MAC address information, the unique information of the personal cloud apparatus 200. When the personal cloud apparatus 200 is not registered, the registration server 530 registers the personal cloud apparatus 200 under the log-in user account).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding the wireless app to the network based on the SSID and password of Wang, based on the teaching of registering the AP of Hlasny, based on the teaching of applying WSC IE configuration of message in the WIFI of Pang, based on the teaching of enabling the access point with cloud server of Koo, because doing so would provide pairs with the personal cloud apparatus based on the SSID information and the encryption information(par 0024).
 
 			Allowable Subject Matter
Claims 11 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter, the he following is an examiner’s statement of reasons for allowance:  the objected claims 11 and 21 are incorporate in the all the independent claims respectfully and overcoming the under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496